DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: On line 7 of claim 1 and line 8 of claim 9, “and” should be inserted between “circuit board” and “lens assembly.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The last two lines of each claim recite “a distance between the surface of the first barrier layer facing away from the circuit board between the supporting surface of the protrusion.” This limitation is indefinite because it appears to only recite one point from which to measure a distance (i.e., the surface of the first barrier layer facing away from the circuit board between the supporting surface of the protrusion). However, after reviewing the specification, the Examiner submits that the claimed distance corresponds to the distance “f” illustrated in Fig. 4. Therefore, to clearly recite this distance, the Examiner suggests amending the limitation to “a distance between the surface of the first barrier layer facing away from the circuit boardand the supporting surface of the protrusion,” which is how the Examiner will interpret the claim for the purpose of prior art rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,7,8,9-11,15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 105573020 A). 
Please refer to the Examiner-provided translation of Chen et al. for citations to page and line numbers.
As to claims 1 and 9, Chen et al. teaches a camera module (camera module of Fig. 15, except components “104K”; see, also, Fig. 1) and an electronic device (camera module of Fig. 15 with components “104K”; see, also, Fig. 1) comprising the camera module, the camera module comprising: 
a circuit board (Fig. 15, circuit board “105K”); 
a lens assembly (Fig. 15, structure with lens “108K”); 
a filter (Fig. 15, filter “102K”); and 
a mounting frame (Fig. 15, lens holder “106K”); 
wherein the lens assembly is arranged on the circuit board (Fig. 15; {Structure with lens “108K” is indirectly arranged on the circuit board “105K.”}), the mounting frame is arranged between the circuit board and lens assembly (Fig. 15); a through hole penetrates the mounting frame (Fig. 15; p. 14, lines 4 and 5), a protrusion (Fig. 1, boss “1011/1012”) extends from an inner surface defining the through hole toward a central axis of the through hole (Fig. 15), the filter is mounted on a side of the protrusion facing away from the circuit board (Fig. 15); a first barrier layer is arranged on an edge area of a surface of the filter facing away from the circuit board (See ILLUSTRATION A below.), a gap is formed between the filter and the inner surface of the mounting frame (Fig. 1, gap in which collection structure “110” is applied), a second barrier layer is located in the gap, and a surface of the second barrier layer facing away from the circuit board is located at a side of the first barrier layer facing away from the circuit board (See ILLUSTRATION A below.).











ILLUSTRATION A: MARKED-UP FIG. 1


    PNG
    media_image1.png
    579
    1091
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    338
    467
    media_image2.png
    Greyscale

As to claims 2 and 10, Chen et al. teaches the camera module and electronic device of claims 1 and 9, wherein the second barrier layer further covers at least part of the first barrier layer (See ILLUSTRATION A above.).
As to claims 3 and 11, Chen et al. teaches the camera module and electronic device of claims 1 and 9, wherein the protrusion comprises a supporting surface facing away from the circuit board (Fig. 1, surface of boss “1011/1012” on which filter “102(K)” rests), the filter is arranged on the supporting surface (Fig. 1, surface of boss “1011/1012” on which filter “102(K)” rests); 
the mounting frame comprises a top surface facing away from the circuit board (Figs. 1/15, top surface of lens base “101/106K”), the lens assembly is fixed on the top surface (Fig. 15), the inner surface is connected between the top surface and the supporting surface (Fig. 1), a distance between the supporting surface and the circuit board is less than a distance between the top surface and the circuit board (Fig. 15, top surface located above the supporting surface).
As to claims 7 and 15, Chen et al. teaches the camera module and electronic device of claims 3 and 11, wherein the first barrier layer comprises a first end facing the inner surface of the mounting frame and a second end facing away from the first end, the first end is flush with a periphery of the filter (See ILLUSTRATION A above. The first end is drawn to be flush with the filter’s periphery.).
As to claims 8 and 16, Chen et al. teaches the camera module and electronic device of claim 7, wherein an orthographic projection of an end of the protrusion facing to the central axis of the through hole on a plane of the first barrier layer coincides with the second end of the first barrier layer or is located between the first end of the first barrier layer and the second end of the first barrier layer (See ILLUSTRATION B below. The dashed line represents a side “view” of an x-y plane, which is an orthographic projection of the end of the boss “1011” facing the through hole’s central axis and coinciding with an x-y plane (i.e., cross-section) of the first barrier layer between the first barrier layer’s first and second ends.).

ILLUSTRATION B: MARKED-UP FIG. 1

    PNG
    media_image3.png
    522
    391
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5,7,9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (WO 2019/076352 A1) in view of Chen et al. (CN 105573020 A).
As to claims 1 and 9, Mei et al. teaches a camera module (Fig. 10A) and an electronic device ([0106], lines 1 and 2) comprising the camera module, the camera module comprising: 
a circuit board (Fig. 10A, wiring board “11”); 
a lens assembly (Fig. 10A, optical lens “20” and lens barrel “21”); 
a filter (Fig. 10A, filter “41”); and 
a mounting frame (Fig. 10A, bracket “50” and mounting structure “53”); 
wherein the lens assembly is arranged on the circuit board (Fig. 10A; {Optical lens “20” and lens barrel “21” are indirectly arranged on the wiring board “11.”}), the mounting frame is arranged between the circuit board lens assembly (Fig. 10A); a through hole penetrates the mounting frame (Fig. 10A, light passing opening “52”), a protrusion extends from an inner surface defining the through hole toward a central axis of the through hole (Fig. 10A; {The protrusion is the part on which the filter rests, and the inner surface is the slanted surface of the mounting structure slanting upward from left to right.}), the filter is mounted on a side of the protrusion facing away from the circuit board (Fig. 10A); a first barrier layer is arranged on an edge area of a surface of the filter facing away from the circuit board (Fig. 10A, light shielding layer “42”), a gap is formed between the filter and the inner surface of the mounting frame (Fig. 10A, gap between the filter edge and the slanted surface of the mounting structure). The claim differs from Mei et al. in that it requires that a second barrier layer be located in the gap and that a surface of the second barrier layer facing away from the circuit board is located at a side of the first barrier layer facing away from the circuit board.
Mei et al. discloses that the light shielding layer “42” is placed on the filter to reflect stray light (e.g., [0127]). However, to prevent dust and foreign materials from entering an image sensor area of a camera (p. 14, lines 20-23), Chen et al. discloses a camera module (Figs. 1 and 15) with a barrier layer that collects dust and foreign matter (Fig. 1, collection structure “110”), the layer having horizontal and vertical portions. The horizontal portion (Fig. 1, horizontal portion “1102”) is positioned on a surface of the periphery of a filter (Fig. 1, filter “102”), and the vertical position (Fig. 1, vertical portion “1101”) extends into a gap between the filter edge and an inner surface (p. 14, lines 20-23) of a filter mounting structure (Fig. 1, lens base “101”). In light of the teaching of Chen et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add an additional barrier layer – that of Chen et al. – on the light shielding layer of Mei et al., where Chen’s horizontal portion is positioned on the light shielding layer and the vertical portion extends into the gap between Mei’s filter edge and the slanted inner surface of the mounting structure. One of ordinary skill in the art would have been motivated to add Chen’s collection structure to Mei’s camera module in this way because this would allow Mei’s module to not only suppress interfering stray light but also prevent dust and foreign matter from affecting image quality and image sensor operation. 
As to claims 2 and 10, Mei et al., as modified by Chen et al., teaches the camera module and electronic device of claims 1 and 9, wherein the second barrier layer further covers at least part of the first barrier layer (By the Examiner’s combination, the horizontal portion of Chen’s collection structure is position on Mei’s light shielding layer.).
As to claims 3 and 11, Mei et al., as modified by Chen et al., teaches the camera module and electronic device of claims 1 and 9, wherein the protrusion comprises a supporting surface facing away from the circuit board, the filter is arranged on the supporting surface (see Mei et al., Fig. 10A; {The supporting surface is the top surface of the part of the mounting structure “53,” on which filter “41” rests.}); 
the mounting frame comprises a top surface facing away from the circuit board (see Mei et al., Fig. 10A; {The top surface is the surface connected to the highest point of the slanted surface.}), the lens assembly is fixed on the top surface (see Mei et al., Fig. 10A), the inner surface is connected between the top surface and the supporting surface (see Mei, Fig. 10A), a distance between the supporting surface and the circuit board is less than a distance between the top surface and the circuit board (see Mei et al., Fig. 10A, top surface located above the supporting surface).
As to claims 4 and 12, Mei et al., as modified by Chen et al., teaches the camera module and electronic device of claims 3 and 11, wherein the top surface of the mounting frame and the inner surface of the mounting frame are connected by a chamfer (See ILLUSTRATION C below.).

ILLUSTRATION C: Marked-up Fig. 10A of Mei et al.

    PNG
    media_image4.png
    342
    677
    media_image4.png
    Greyscale

As to claims 5 and 13, Mei et al., as modified by Chen et al., teaches the camera module and electronic device of claims 4 and 12, wherein a distance between the supporting surface of the protrusion and a junction of the chamfer and the inner surface of the mounting frame is less than a distance between the surface of the first barrier layer facing away from the circuit board and the supporting surface of the protrusion (The junction in ILLUSTRATION C was drawn to be at the same height as the top surface of the light shielding layer “42.” However, the junction could also be drawn with a lower height, which would make its distance to the supporting surface less than the distance between the top surface of the light shielding layer and the supporting surface, and still satisfy the limitations of claim 4.).
As to claims 7 and 15, Mei et al., as modified by Chen et al., teaches the camera module and electronic device of claims 3 and 11, wherein the first barrier layer comprises a first end facing the inner surface of the mounting frame and a second end facing away from the first end, the first end is flush with a periphery of the filter (see Mei et al., Fig 10A; {An end of the light shielding layer “42” that does not face away from the inner surface is flush with periphery of filter “41.”).

2.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (WO 2019/076352 A1) in view of Chen et al. (CN 105573020 A) in view of Wang et al. (US 2018/0035029).
	As to claims 6 and 14, Mei et al., as modified by Chen et al., teaches the camera module and electronic device of claims 3 and 11. The claim differs from Mei et al., as modified by Chen et al., in that it requires that the top surface of the mounting frame and the inner surface of the mounting frame is connected by a step.
	In the same field of endeavor, Wang et al. discloses a prior art camera module having a holder that supports an optical element positioned normally where a filter would be and a lens assembly (Fig. 1D). The holder (Fig. 1D, holder “5”) includes an inner surface; a gap is formed between the inner surface and an edge of the optical element (Fig. 1D). The holder includes a top surface positioned at a greater height than the inner surface, and the top surface and the inner surface are connected by a step (Fig. 1D). In light of the teaching of Wang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form a step between the inner surface and top surface of Mei’s mounting structure because this represents a simple substitution of lens base designs, yielding the predictable result of a slightly altered base configuration without departing from Mei’s endeavor to limit interfering stray light. Additionally, by adding a step, focal length can be adjusted to conform to the optical properties sought by the module’s designer.  

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Chen et al. (CN 208754380 U) discloses a camera module in which an adhesive barrier is positioned between the inner surface of a lens mounting base and an edge of filter but not on a top surface of the filter. Lin et al. (US 2018/0095204) discloses a camera module in which light-shielding sheets are positioned at the peripheries of the top surface of a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/23/2022